Title: Minutes of the Board of Visitors of the Central College, 26 February 1819
From: Board of Visitors of the Central College,Jefferson, Thomas,Madison, James,Cocke, John Hartwell,Watson, David
To: 


Feb. 26. 1819.
We The subscribers, Visitors of the Central College, having been specially called to meet on the 26th. day of Feb. 1819, and authorised by the act of the legislature, now in session, for establishing the University of Virginia, to continue the exercise of our former functions, and to fulfill the duties of our successors, Visitors of the sd. University, until their first actual meeting, have unanimously agreed on the following opinions & proceedings.
That it is expedient that all the funds of the University, applicable to the services of the present year, which shall remain after meeting all the other current & necessary purposes, shall be applied to the providing additional buildings for the accomodation of the Professors, & for dieting & lodging the students of the University.
That the urgency of the advancing season, & the importance of procuring workmen before they become generally otherwise engaged for the season, render it necessary for expediting the objects of the University, that certain measures be forthwith taken, which, if delayed until the first actual meeting of our successors, would materially retard those objects.
That taking into view the balance remaining of the funds of the last year, to wit, of the proceeds of the glebes, & of the 1st. & 2d. instalments of subscriptions, after payment shall have been made of the expenditures of the same year, as also the 3d. instalment of subscriptions payable in April 182⟨0⟩ and the public endowment of 15,000. D. for the present year, engagements may be entered into for building in the approaching season two more pavilions for the Professors one Hotel for dieting the students, and as many additional Dormitories for their lodging, with the necessary appendages as the said funds shall be competent to accomplish: that we approve of the propositions for covering with tin sheets the pavilions and hotels hereafter to be covered, and for bringing water to them by wooden pipes from the neighboring highlands.
That Alexander Garrett, treasurer of the Central college, be continued as the depository of the funds of the institutions, with authority to exercise the powers and perform the duties of Bursar of the University until otherwise provided.
That to meet the immediate and pressing calls for money he be authorised to recieve from the treasury of the state the sum of fifteen hundred Dollars, in part of the public endowment of 15,000. Dollars for the present year.
That a copy of these proceedings be laid before the Governor and council for the exercise of the power of controul committed to them by the same act of the legislature, should they think proper to exercise that power on any part of these proceedings.
Th: Jefferson
James Madison
J. H. Cocke
David Watson
